DETAILED ACTION
Claims 7, 43-50, and 52-62 are pending.  Of these, claims 46-47, 49, and 52-55 are withdrawn as directed to a nonelected invention.  Therefore, claims 7, 43-45, 48, 50, and 56-62 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  Status of the Claims
	 Claims 7, 43-50, and 56-60, as restricted to the species of antigen and enteric polymers elected by Applicant were declared free of the prior art in the Office Action dated 12/24/2021.  Dependent claims 46-47 and 49, however, have been amended to delete recitation in the Markush group of the elected species of antigen, i.e., coronaviruses.  Therefore, these claims are now withdrawn as directed to a nonelected species.  
Newly added dependent claims 61-62 include all of the limitations of claim 7 and are also found free of the prior art.  Consequently, claims 7, 43-45, 48, 50, and 56-62 are currently free of the prior art and under consideration on the merits.
Status of the Rejections
	The claim objection to claim 43 is withdrawn in part in view of the amendment and maintained in part as detailed below.
	The 35 USC 112(a) rejections are maintained and expanded to include newly added claims 61-62.
The 35 USC 112(b) rejections are withdrawn in view of the amendment.
Claim Objections
Claim 43 is objected to because of the following informalities:  the last three lines of the claim are a repeat of the previous three lines, and should be deleted.  Correction is required.
Response to Applicant’s Arguments
Applicant argues that the amendment addresses the objection.  
In response, the objection has not been fully addressed because the last three lines of the claims are still a repeat of the previous three lines.  Therefore, the objection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claims 7, 43-50, and 56-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors for considering in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. Additionally, the specification must have been enabling at the time the invention was made, and developments after the time of filing are of no consequence except to the degree that they could establish what one skilled in the art would have believed at the time of filing (In re Wright, 27 USPQ2d 1510). In the absence of a teaching of the
When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those deemed necessary for a prima facie case of non-enablement are set forth below.
Scope or breadth of the claims
The claims as elected are drawn to an oral vaccine formulation that delivers an antigen, wherein the elected species of antigen is coronavirus or an antigen derived from coronavirus.  The claims broadly encompass ANY type of oral vaccine, (e.g., live vaccine, attenuated vaccine, protein vaccine, DNA vaccine, mRNA vaccine), and encompass a vaccine intended for administration to ANY subject, human or animal.  The identity of the antigen is not limited, so long as it is derived from coronavirus.  For example, the antigen could be ANY protein derived from coronavirus, or ANY portion of any of said protein.  The claims as elected further encompass a vaccine comprising an antigen derived from ANY coronavirus.  The skilled artisan would recognize that “coronavirus” is a genus comprising dozens of related RNA viruses, including, for examples, MERS, SARS, and COVID-19, and which may infect humans, other animals, and/or birds.  The skilled artisan further would recognize that a vaccine effective against one species of coronavirus would not necessarily exhibit efficacy against a different species of coronavirus. The claims even encompass a vaccine comprising antigens from coronaviruses whose existence is not yet known to science, including coronaviruses that did not yet exist at the effective filing date of the present invention.  
Additionally, a “vaccine” is defined as "[a] prophylactic or therapeutic material containing antigens derived from one or more pathogenic organisms which, on administration to man or animal, will stimulate active immunity and protect against infection with these or related organism (i.e. produce protective immunity)." (The Dictionary of Immunology, Herbert et al eds, Academic Press, 1995). Therefore, the use of “vaccine” in the present claims implies not only that the composition comprises an antigen that can be delivered successfully to a subject, but also that such delivery stimulates active immunity, and further that said stimulation is sufficient to protect against infection by coronaviruses.
Amount of guidance/Presence or absence of working examples
	Example 4 exemplifies an oral vaccine formulation of the invention using two model antigens:  recombinant cholera toxin B subunit, and human serum albumin.  Example 5 exemplifies an oral vaccine formulation comprising live highly attenuated Listeria monocytogenes as antigen.  Example 6 exemplifies an oral vaccine formulation comprising the ovarian cancer antigen rCNP-NY-ESO-1/TRICOM. Example 2 describes work that has been done in developing oral vaccines for Staphylococci, diphtheria, hepatitis, influenza, cholera, and tuberculosis.  Example 3 describes prior work carried out on the development of cancer antigens.  Examples 7-9 briefly describe vaccines for hepatocellular cancer, colon cancer, and pancreatic cancer, wherein the antigens are obtained from surgically removed tumors.  The present specification does not, however, provide any working examples of an oral vaccine of the invention wherein the antigen is coronavirus or is derived from coronavirus. Nor does the remainder of the specification provide any guidance on methods of practicing the invention wherein the antigen is coronavirus or an antigen derived therefrom.  
 Knowledge of the Prior Art
 The presence or absence of enablement is determined as of the effective filing date of the present invention (i.e.,3/29/2012).  It is the position of the Office that while investigations into the development of coronavirus vaccines were in progress at the effective filing date of the invention, there were no FDA approved vaccines for any coronavirus.  Badgujar et al. (Diabetes & Metabolic Syndrom:  Clinical Research & Reviews 14 (2020) 1361-1376 is a review of vaccine development against coronavirus, and therefore represents the knowledge level in the art of coronavirus vaccine technology approximately 8 years after the effective filing date of the present application.  Badgujar summarizes 24 references disclosing attempts to formulate “first generation” vaccines against coronaviruses (Table 1), 13 “second generation” vaccines (Table 2), and 24 “third generation” vaccines (Table 3).  Of these 61 references, 38 were published at or before the effective filing date of the invention.  All 38 of these references disclose the use of an antigen from SARS-CoV; in 16 references, the antigen was inactivated/attenuated SARS-CoV, and the 24 references from Table 3 are concerned with nucleic acid vaccines.  The remaining references disclose the use of a SARS-CoV envelope spike protein-recombinant attenuated influenza virus, attenuated VSV virus expressing SARS-CoV spike protein, or various peptide fragments from SARS-CoV spike protein or other fragments as the antigen.  Most of the references disclose the use of a mouse animal model for testing the vaccine, although a few make use of rabbit, hamster, or monkey models as indicated in the tables.  None of the studies in the Tables disclose testing the investigational vaccine in human subjects.  
Regarding therapeutic efficacy as a vaccine, Entry 3 of Table 1 of Badgujar discloses that a live attenuated SARS-CoV vaccine showed full and partial protection from SARS-CoV infection in a mouse model.  Entry 2 of Table 1 discloses that attenuated VSV virus expressing SARS-CoV spike protein prevented infection in a mouse model.  Entry 9 of Table 1 discloses that a live attenuated SARS-CoV vaccine displaced in vivo inhibition of SARS infection in a hamster model.  The remaining references are disclosed as teaching successful generation of an immune response upon administration of an investigatory vaccine, but without any disclosure that prevention of infection was achieved.  
Table 5 of Badgujar discloses the routes of administration that have been used in coronavirus vaccine development, including intranasal, intramuscular, subcutaneous, intraperitoneal, and intradermal.  Notably, oral administration is absent from the list.  
Coffey et al. (Annu Rev Pharmacol Toxicol. 2021 January 06; 61:  517-540) discloses that while the GI tract presents a number of prospective sites for vaccine targeting, currently available oral vaccines are limited to live-attenuated and inactivated vaccines against enteric diseases (Abstract).  Coffey discusses recent advances in oral biologic delivery that offer promise as future platforms for administration of oral vaccines, but reports that the GI tract poses a number of challenges to oral vaccines, including degradative processes that digest biologics, as well as mucosal barriers that limit their absorption.  Id.  Vaccines comprising proteins, polysaccharaides, DNA, or mRNA are reported as problematic for oral delivery because they are sensitive to degradation, and heretofore have not been successfully translated in the clinic (page 2, 2nd paragraph). Therefore, Coffey establishes that, even nine years after the effective filing date of the present invention, the state of the art was such that no effective oral vaccines had been developed using antigens other than live-attenuated or inactivated vaccines, and for use against diseases other than enteric diseases.  
Level or degree of predictability
   It is the Office’s position that there is substantial unpredictability in the art of formulating an oral vaccine.  The skilled artisan would recognize that antigens for use in a vaccine must be chosen carefully, since not all viral proteins, nor all portions of a given viral protein, possess epitopes that could bind to antibodies in a manner that generates a substantial immune response.  Nor could the skilled artisan reasonably assume that, even once an antigen capable of stimulating an immune response is discovered, that said response would be sufficient to prevent infection upon administration to a subject.  The art is replete with evidence that the mere ability to produce an immune response (i.e. immunogenicity) is insufficient to correlate with protection. See, for example, Feng et al (Infection and Immunity, 64(1):363-365, 1996), which teaches that P55, is an immunogenic but nonprotective 55-kilodalton Borrelia burdorferi protein in murine lyme disease. Chandrashekar et al (US Patent 6,248,329) teaches that “[a]lthough many investigators have tried to develop vaccines based on specific antigens, it is well understood that the ability of an antigen to stimulate antibody productions does not necessarily correlate with the ability of the antigen to stimulate an immune response capable of protecting an animal from infection…” (Column 1, lines 35-41). As such, one skilled in the art would have ample reasons to doubt the ability to use the claimed composition as a vaccine in those cases where the antigen utilized is different than those disclosed by the prior art (i.e., an intact SARS-CoV or a spike protein obtained therefrom).  
The skilled artisan further would recognize that the ability of a vaccine to prevent infection of one species of coronavirus does not imply that the vaccine could prevent infection of a different species of coronavirus (or even a different variant of the same species of coronavirus), and that a vaccine formulated for one mode of administration (e.g., intramuscular) could not be assumed to be effective when administered via a different mode (e.g., orally).  Oral delivery, for example, requires that the formulation be such that the antigen survives transit through the gastrointestinal tract, which is a challenge as discussed by Coffey et al.   
Quantity of experimentation
One of ordinary skill in the art would have had to conduct a myriad number of experiments in order to determine which antigens, if any, would be effective for use in a formulation of the claims that would be capable of generating an immune response sufficient to prevent a coronavirus infection in a subject when incorporated into the claimed formulation and administered orally.  Moreover, the experimentation would have to be repeated for each of the species in the genus of coronaviruses. 
Conclusion  
Weighing all the factors, the breadth of the claims reading on ANY antigen obtained from ANY coronavirus, including an antigen that is an entire coronavirus or any portion derived therefrom, the large number of possible antigens present in a coronavirus compared to the small number of tested antigens disclosed in the prior art, the complete absence in the specification of any disclosure between the structure of a potential coronavirus antigen and its ability to stimulate an immune response in addition to the lack of ability of the skilled artisan to predict a priori whether even an antigen that stimulates an immune response will do in a manner that is able to elicit protection against infection, and the absence of any disclosure, whether in the present specification or the prior art, of any formulation comprising a coronavirus antigen that is shown to protect against infection when administered orally, the preponderance of the evidence, viewed as a whole, demonstrates that one of ordinary skill in the art at the time of the invention could not have made and used the the invention as claimed without undue experimentation.  Therefore, the claims are prima facie non-enabled.  
Response to Applicant’s Arguments
Applicant argues that the claim amendment addresses the rejection.
In response, the enablement rejection is based upon the claim’s recitation that the formulation is an “oral vaccine” in which the elected species of antigen is coronaviruses.  While dependent claims 46-47 and 49 (now withdrawn) now have been amended to delete reference to coronaviruses, the remaining claims continue to read on oral coronavirus vaccines.  Therefore, the claims remain non-enabled for the invention as elected such that the rejection is maintained.  
Claims 7, 43-50, and 56-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
Knowledge in the Art
Badgujar et al. (Diabetes & Metabolic Syndrom:  Clinical Research & Reviews 14 (2020) 1361-1376 reviews the state of vaccine development against coronavirus.  Badgujar summarizes 24 references disclosing attempts to formulate “first generation” vaccines against coronaviruses (Table 1), 13 “second generation” vaccines (Table 2), and 24 “third generation” vaccines (Table 3).  Of these 61 references, 38 were published at or before the effective filing date of the invention.  All 38 of these references disclose the use of an antigen from SARS-CoV; in 16 references, the antigen was inactivated/attenuated SARS-CoV, and the 24 references from Table 3 are with respect to nucleic acid vaccines.  The remaining references disclose the use of SARS-CoV spike protein or certain peptide fragments from SARS-CoV spike protein.  
Partial Structure/ Disclosed Correlation Between Structure and Function
The present specification does not disclose a full structure, nor even a partial structure, of any antigen obtained from or derived from a coronavirus.  The prior art of record discloses that the spike protein obtained from SARS-CoV may be used as the antigen in place of the intact virus, but does not disclose any further correlation between structure and function that would allow the skilled artisan to reasonably predict which portions of the coronavirus other than the spike protein could suitably serve as an antigen for an oral vaccine.    
The Office recognizes that a description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Here, the skilled artisan would recognize that a coronavirus expresses dozens of proteins which potentially could provide an antigen for an oral vaccine, and that the antigen may comprise the whole protein or a fragment thereof.  The specification, however, fails to disclose even a single species of coronavirus antigen, and the prior art discloses only the use of intact SARS-CoV or a spike protein thereof.  Consequently, the disclosed species of coronavirus antigens are not viewed as meeting the requirement of constituting a substantial portion of the genus of coronavirus antigens.    
Conclusion
Weighing all the factors, the breadth of the claims reading on ANY antigen obtained from ANY coronavirus that is sufficient to elicit protection from infection, including an antigen that is an entire coronavirus or any portion derived therefrom, the large number of possible antigens present in a coronavirus compared to the small number of tested antigens disclosed in the prior art, the complete absence in the specification of any disclosure between the structure of a potential coronavirus antigen and its ability to stimulate an immune response that is protective against infection, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of coronavirus antigens for an oral vaccine formulation as claimed.

Response to Applicant’s Arguments
Applicant argues that the claim amendment addresses the rejection.
In response, the written description rejection is based upon the lack of sufficient disclosure of the full genus of antigens to coronavirus.  While the present claim amendment deletes references to coronaviruses in claims 46-47 and 49 (which are now withdrawn), the remaining claims still encompass an antigen that is coronavirus, such that the written description rejection is still applicable to the claims under consideration on the merits.  Therefore, the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645